Fish, C. J.
1. Where in a suit by an administrator against the heirs of his intestate, for direction etc., one of the issues was whether certain land belonged to the estate or was the property of an heir by virtue of an advancement made by the intestate or by virtue of a purchase from the intestate by the husband, of the heir, and the court entered a decree that the administrator convey the land to the heir “and her children born and to be born,” in full settlement of her interest in the estate of his intestate; “said [heir] to have the use of said land so long as she lives:” Meld: (1) As the children of such heir were not parties nor interested in the decree, they received their estate under the decree as a voluntary settlement from their mother who was' an heir. Dix v. Bigham, 124 Ga. 1067 (53 S. E. 571). (2) There being no afterborn children, the children in esse took an estate in fee in common with their mother. (3) The title of the children is to a present estate, burdened with a life use of the land by their mother.
2. As the trial judge held that such heir took a life-estate under the decree, and that the plaintiffs, her children, have no right to maintain this suit during her life, the judgment is Reversed'.

All Justices concur.